      Case 3:21-cv-00515-CWR-FKB Document 2 Filed 09/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

BRITTANY WINN                                                               PLAINTIFF

v.                                              CASE NO. 3:21-CV-00515-CWR-FKB

MANAGEMENT & TRAINING
CORPORATION                                                               DEFENDANT

                             NOTICE OF APPEARANCE

      The undersigned attorney gives notice that he is entering an appearance as

co-counsel and counsel to be noticed on behalf of Plaintiff Brittany Winn in this matter.

      Respectfully submitted on September 3, 2021,

                                                       /s/ Jay Kucia                        .




                                                       Jay Kucia (MSB No. 106123)
                                                       JOEL F. DILLARD, P.A.
                                                       775 North Congress Street
                                                       Jackson, Mississippi 39202
                                                       (601) 509-1372, ext. 1
                                                       jay@joeldillard.com




                                            1
